United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 20, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-60095
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

MARY BUGGS,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
             for the Northern District of Mississippi
                       USDC No. 3:02-CR-79-2
                        --------------------

Before JONES, SMITH, and PRADO, Circuit Judges.

PER CURIAM:*

     Mary Buggs appeals the sentence imposed following her

guilty-plea conviction for distribution of cocaine base in

violation 21 U.S.C. § 841(a) and (b)(1)(C).   Buggs argues that

her sentence is illegal in view of the Supreme Court’s decision

in Blakely v. Washington, 124 S. Ct. 2531 (2004).      Because Buggs

did not raise this issue in the district court, review is limited

to plain error.   See United States v. Vonn, 535 U.S. 55, 59

(2002).   After the district court sentenced Buggs, the Supreme


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-60095
                                -2-

Court issued its decision in United States v. Booker, 125 S. Ct.

738 (2005), applying its Sixth Amendment holding in Blakely to

the United States Sentencing Guidelines.   The Supreme Court held

that “[a]ny fact (other than a prior conviction) which is

necessary to support a sentence exceeding the maximum authorized

by the facts established by a plea of guilty or a jury verdict

must be admitted by the defendant or proved to a jury beyond a

reasonable doubt.”   Id. at 756.

     Even if there was Booker error, however, Buggs cannot show

plain error.   Because Buggs’s sentence was based on the 12.5

grams of cocaine base that, as part of her plea agreement, she

admitted distributing, Buggs cannot demonstrate that her sentence

would likely have been different if the judge had sentenced her

under the Booker advisory regime.   See United States v. Mares,

___ F.3d ___, No. 03-21035, 2005 WL 503715 at *9 (5th Cir. Mar.

4, 2005), petition for cert. filed, No. 04-9517 (U.S. Mar. 31,

2005).   Therefore, Buggs’s sentence is AFFIRMED.